The Court
said, the code requires this expressly. (Code of 1848, § 303.) The appellant must put his finger on the point relied upon, or distinctly inform his adversary on what ground he alleges that there is error in the judgment.
Appeal dismissed.(a)

 In a subsequent case, Sullivan v. McDonald, April 28,1849, the affidavit set forth Various objections as having been taken at the trial and overruled, but did not'state the grounds on which the party appealed.
The bouRT dismissed the appeal because of this omission.